                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

UNITED STATES OF AMERICA,

                     Plaintiff,

      v.                                              Case No. 21-CR-28

ASHTON HOWARD,

                  Defendant.
______________________________________________________________________________

UNITED STATES’ MOTION FOR EXTENTION OF TIME TO RESPOND TO THE
 DEFENDANT’S OBJECTIONS TO THE MAGISTRATE JUDGE’S REPORT AND
                            RECOMMENDATIONS
______________________________________________________________________________

      The United States of America, by and through its attorneys, Richard G.

Frohling, Acting United States Attorney, and Benjamin Proctor, Assistant United

States Attorney, hereby moves the Court for an extension of time to file its response

to the defendant’s Objections to the Magistrate Judge’s Report and

Recommendations. Docs. #42.

      On January 26, 2021, the defendant was charged by indictment with

violating 18 U.S.C. §§ 231(a)(3) (Count One) and 922(g)(1) (Count Two). Doc. #12.

On April 9, 2021, the defendant filed a motion to dismiss Count One, arguing that

(1) 18 U.S.C. § 231(a)(3) is unconstitutional for a variety of reasons, and (2) the

language of Count One fails to adequately inform him of the nature of the charge.

Doc. #27.

      On June 3, 2021, the magistrate judge issued a Report and Recommendation

that this Court (1) grant Howard’s motion to dismiss Count One based on


            Case 2:21-cr-00028-PP Filed 07/12/21 Page 1 of 3 Document 43
insufficient pleading, and (2) deny Howard’s motion on all other grounds. Doc. #35.

Shortly thereafter, on June 8, 2021, the grand jury returned a superseding

indictment that added information to Count One. Doc. #36. This remedied the

magistrate judge’s concern that Count One, as set forth in the original indictment,

did not sufficiently notify Howard of the nature of the crime charged. On June 22,

2021, Howard appeared for arraignment on the superseding indictment. Doc. #39.

      On June 17, 2021, the defense filed an unopposed motion to extend the time

to file objections to the Report and Recommendation. Doc. #37. That motion was

granted and the filing deadline was extended to July 2, 2021. Doc. #38. That order

also stated that the government’s response to any objection was “due by the end of

the day on July 16, 2021 unless the government requests an extension.” Doc. #38.

On July 2, 2021, the defense filed another unopposed motion to extend the

objection-filing deadline. Doc. #40. That motion was granted, and the filing deadline

was extended to July 6, 2021. Doc. #41.

      On July 10, 2021, four days after the deadline, the defendant filed his

objections to the Report and Recommendation. The objections focus on the

magistrate judge’s analysis of the constitutionality of § 231(a)(3).

      Based on the Court’s order of June 18, 2021, Doc. #38, the government’s

response to the defendant’s objections is currently due in four days—on July 16,

2021. If the Court accepts the defendant’s late objections, the government

respectfully requests that it be granted the customary two weeks (until July 26,

2021) to respond to the objections. See General Local Rule 72(c)(2).


                                           2

         Case 2:21-cr-00028-PP Filed 07/12/21 Page 2 of 3 Document 43
Dated at Milwaukee, Wisconsin, this 12th day of July, 2021.

                               Respectfully submitted,

                               RICHARD G. FROHLING
                               United States Attorney

                         By:   s/Benjamin Proctor

                               BENJAMIN PROCTOR
                               Assistant United States Attorneys
                               Benjamin Proctor Bar No.: 1051904
                               Office of the United States Attorney
                               Eastern District of Wisconsin
                               517 E. Wisconsin Ave. Suite 530
                               Milwaukee, Wisconsin 53202
                               Tel: (414) 297-1700
                               Fax: (414) 297-1738
                               Email: benjamin.proctor@usdoj.gov




                                  3

  Case 2:21-cr-00028-PP Filed 07/12/21 Page 3 of 3 Document 43
